Conger, J. It appears from the bill filed in this case that on the 12th day of January, 1883, Kimbler, Ragsdale & Co. executed a voluntary assignment, and that the assignee took possession of the property, and under an order of the County Court of Sangamon county sold it and reported the proceeds to the court. That the complainants in the bill have proved their claims before the assignee as required by law, and now by this bill seek the aid of a court of chancery to investigate the good faith and validity of prior judgments obtained by Eidgley & Co., against Kimbler, Eagsdale & Co., and pray that the court will assume jurisdiction over the fund and make a proper and equitable distribution thereof. We are of opinion that this can not be done. The jurisdiction of the whole subject is in the County Court of Sangamon county. The whole matter is so fully and clearly discussed in the cases of Freydendall v. Baldwin, 103 Ill. 325, and Hanchett v. Waterbury, Legal News of August 15, 1885, that for us to do more than call attention to those cases would be a work of supererogation. See also Mersinger v. Yager, 16 Bradwell, 260. We are therefore of opinion that the circuit court committed no error in sustaining the demurrer and dismissing the bill. Affirmed.